Citation Nr: 0815773	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative arthritis and degenerative disc disease of the 
lumbar spine.  

2.  Entitlement to an increased rating for service-connected 
old contusion of the back with low back pain, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for degenerative arthritis and degenerative disc 
disease of the lumbar spine.  He further asserts that he is 
entitled to an increased rating for service-connected old 
contusion of the back with low back pain, currently evaluated 
as 10 percent disabling.  

With regard to the application to reopen the claim for 
service connection for degenerative arthritis and 
degenerative disc disease of the lumbar spine, it appears 
that the notice provided to the veteran is deficient.  Notice 
under 38 U.S.C.A. § 5103 applies to claims to reopen based on 
submission of new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Under Kent, VA must notify the 
veteran of what constitutes "material" evidence in the 
context of his particular claim to reopen.  Id.  VA should 
tell the veteran the basis for the previous denial and what 
the evidence must show in order to reopen his particular 
claim.  Additionally, VA must notify the veteran of the 
meaning of "new" evidence.  Id.  On remand, the veteran 
should be provided with notice conforming to Kent and 
apprised of the proper standard for new and material evidence 
for claims filed after August 29, 2001.  

With regard to the issue of an increased rating for 
service-connected old contusion of the back with low 
back pain, in a recent decision, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that a 
38 U.S.C. § 5103(a) notice requires that the Secretary 
notify the claimant inter alia that to substantiate an 
increased rating claim the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant' s employment and daily life; that the claimant 
must be notified that should an increase in disability 
be found, a disability rating will be determined by 
applying relevant DCs, which typically provide for a 
range in severity of a particular disability from 0% to 
as much as 100% (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their 
severity and duration, and their impact upon employment 
and daily life; and that the notice must also provide 
examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the July 2004 VCAA notice does not appear to 
conform to the requirements as set forth in Vazquez-Flores.  
On remand, the veteran must be afforded a corrective VCAA 
notice letter that conforms to the Court's decision in 
Vazquez-Flores.  

Further, the veteran has testified that he filed a claim for 
disability benefits with the Social Security Administration 
(SSA) which was granted, and subsequently reversed.  The 
claims file includes part of a decision from the SSA, dated 
in January 2006.  However, the SSA's full decisions, and 
supporting records, are not currently associated with the C-
file.  On remand, the administrative decision by SSA, along 
with the medical evidence relied upon, must be obtained and 
associated with the claims folder.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  

During his hearing, the veteran testified that he was 
currently receiving relevant treatment from a private 
physician, "Dr. T."  Although the veteran was requested to 
provide these treatment records, he has not done so, with the 
exception of a magnetic resonance imaging study, dated in 
2006.  On remand, the RO should attempt to obtain Dr. T's 
records.  

Accordingly, the case is REMANDED for the following action:  

1.  Send the veteran a corrective VCAA 
notice letter, with respect to his claim 
to reopen a previously denied claim for 
service connection for degenerative 
arthritis and degenerative disc disease 
of the lumbar spine.  This notice should 
include the proper standard for new and 
material evidence for claims filed after 
August 29, 2001, and an explanation of 
what the evidence must show to reopen 
this veteran's claim, as outlined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
notice must tell the veteran the basis 
for the previous denial, and what the 
evidence must show in order to reopen his 
claim.  

2.  The veteran should be provided 
corrective notice on his increased rating 
claim consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In particular, he should be 
advised as follows: 

a)  to submit medical or lay 
evidence demonstrating a worsening 
or increase in severity of his 
disability and the effect that 
worsening has on his employment and 
daily life; 

b)  notice of the schedular criteria 
for evaluating the service connected 
back disorder under DC 5294.

3.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision denying and/or 
awarding benefits to the veteran, as well 
as all supporting medical documentation 
that was utilized in rendering the SSA's 
decision.  

4.  The RO should ask the veteran to 
provide the names and addresses of all 
private medical care providers who have 
provided treatment for low back symptoms 
since 2004, to include treatment from Dr. 
T.  After securing any necessary 
releases, the RO should obtain these 
records, particularly records from Dr. T.   

5.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



